 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT

 5                               EASTERN DISTRICT OF CALIFORNIA

 6

 7    STEVEN R. MILLER,                                   Case No. 1:19-cv-01077-AWI-BAM (PC)
 8                        Plaintiff,                      ORDER GRANTING PLAINTIFF’S
                                                          APPLICATION TO PROCEED IN FORMA
 9            v.                                          PAUPERIS
10    ALBERT NAJERA, et al.,                              (ECF No. 9)
11                        Defendants.                     ORDER DIRECTING PAYMENT OF
                                                          INMATE FILING FEE BY FCI TERMINAL
12                                                        ISLAND
13

14           Plaintiff Steven R. Miller is a federal prisoner proceeding pro se in this civil rights action

15   pursuant to 42 U.S.C. § 1983 and Bivens v. Six Unknown Named Agents of Federal Bureau of

16   Narcotics, 403 U.S. 388 (1971). Plaintiff initiated this action on August 5, 2019. (ECF No. 1.)

17   On August 8, 2019, the Court ordered Plaintiff to either submit an application to proceed in forma

18   pauperis or pay the $400.00 filing fee for this action, within forty-five days of the date of service

19   of the order. (ECF No. 3.)

20           On September 26, 2019, Plaintiff filed an application to proceed in forma pauperis. (ECF

21   No. 7.) On October 2, 2019, the Court denied without prejudice Plaintiff’s application to proceed

22   in forma pauperis as incomplete and ordered Plaintiff to either submit a complete application to

23   proceed in forma pauperis or pay the $400.00 filing fee within thirty days from the date of service

24   of the order. (ECF No. 8.)

25           Currently before the Court is Plaintiff’s second application to proceed in forma pauperis

26   pursuant to 28 U.S.C. § 1915, filed on November 4, 2019. (ECF No. 9.) Plaintiff’s application

27   includes a prison trust account statement that reflects the activity in Plaintiff’s prison trust

28   account for the last six months.
                                                         1
 1          Plaintiff has made the showing required by § 1915, and his application to proceed in

 2   forma pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of $350.00 for

 3   this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the

 4   amount of twenty percent (20%) of the preceding month’s income credited to Plaintiff’s trust

 5   account. The Warden of FCI Terminal Island is required to send to the Clerk of the Court

 6   payments from Plaintiff’s trust account each time the amount in the account exceeds $10.00, until

 7   the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

 8          Accordingly, IT IS HEREBY ORDERED that:

 9          1.      Plaintiff's application to proceed in forma pauperis, (ECF No. 9), is GRANTED;

10          2.      The Warden of FCI Terminal Island or his/her designee shall collect

11                  payments from Plaintiff’s prison trust account in an amount equal to twenty

12                  percent (20%) of the preceding month’s income credited to the prisoner’s

13                  trust account and shall forward those payments to the Clerk of the Court

14                  each time the amount in the account exceeds $10.00, in accordance with 28

15                  U.S.C. § 1915(b)(2), until a total of $350.00 has been collected and forwarded

16                  to the Clerk of the Court. The payments shall be clearly identified by the

17                  name and number assigned to this action;

18          3.      The Clerk of the Court is directed to serve a copy of this order and a copy of

19                  Plaintiff=s in forma pauperis application on the Warden of FCI Terminal Island,

20                  Federal Correctional Institution, P.O. Box 269, San Pedro, CA 90733; and
21          4.       The Clerk of the Court is directed to serve a copy of this order on the Financial

22                  Department, U.S. District Court, Eastern District of California.

23
     IT IS SO ORDERED.
24

25      Dated:     November 6, 2019                             /s/ Barbara   A. McAuliffe           _
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         2
